Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF COLORADO



  Civil Action No. ______________________

  COLONY INSURANCE COMPANY,

         Plaintiff,

  v.

  BRISTLECONE MONTESSORI SCHOOL
  RUTHANN SHERRIER
  JESSICA TERRIZZI CALDWELL
  R.W., a minor, individually and by and through his guardian and next friend, Tina Satch
  DOES 1-10,

         Defendants.



              PLAINTIFF’S COMPLAINT FOR DECLARATORY RELIEF



         NOW COMES the Plaintiff, Colony Insurance Company and for its Complaint for

  Declaratory Relief against Bristlecone Montessori School; Ruthann Sherrier; Jessica

  Terrizzi Caldwell; R.W., a minor, individually and by and through his guardian and next

  friend, Tina Satch; and Does 1-10, and each of them, states and alleges as follows:

                                       THE PARTIES

         1.     Plaintiff Colony Insurance Company is incorporated under the laws of the

  state of Virginia, with its principal place of business located in Richmond, Virginia.



                                               1
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 2 of 18




         2.     Defendant Bristlecone Montessori School was, at all relevant times,

  incorporated under the laws of the state of Colorado, with its principal place of business

  located in Alma, Colorado.

         3.     Upon information and belief, defendant Ruthann Sherrier is an individual

  who, at all relevant times, was domiciled in the state of Colorado, and she currently

  resides in Park County, Colorado.

         4.     Upon information and belief, defendant Jessica Terrizzi Caldwell was, at all

  relevant times, an individual who is domiciled in the state of Colorado, and she currently

  resides in Park County, Colorado.

         5.     Upon information and belief, defendant R.W., a minor, individually and by

  and through his guardian and next friend, Tina Satch was, at all relevant times, an

  individual who is domiciled in the state of Colorado, and she currently resides in Park

  County, Colorado.

         6.     Colony is informed and believes and thereon alleges that at all times herein

  mentioned each Defendant, in addition to acting for himself, herself, or itself, and on his,

  her or its own behalf individually, are and were acting as the agent, servant, employee,

  representative, principal, partner, associate, joint venturer and/or co-conspirator of, and

  with the knowledge, consent and permission of, each and all of the other said Defendants

  and within the course, scope and authority of said agency, service, employment,

  representation, partnership, association, joint venture and/or conspiracy.

         7.     The true names and capacities, whether individual, corporate, associate, or

  otherwise, of defendants named herein as Does 1-10, inclusive, are unknown to Colony,

                                               2
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 3 of 18




  which therefore brings suit against said defendants by such fictitious names. Colony will

  seek leave to amend this Complaint to show their true names and capacities when the

  same have been ascertained. Colony is informed and believes that each of the defendants

  named as Doe is liable to Colony for the matters alleged below.

                                         JURISDICTION

         8.     This Court has subject matter jurisdiction over this action pursuant to 28

  U.S.C. Section 1332 because there is complete diversity of citizenship among the parties

  to this action, and the amount in controversy exceeds $75,000, exclusive of costs and

  interest.

                                              VENUE

         9.     Venue is proper pursuant to 28 U.S.C. Section 1391(b)(2) because a

  substantial part of the events or omissions giving rise to this claim occurred or is occurring

  within this judicial district. In particular, the insurance policies at issue in this matter were

  issued in this judicial district and/or relate to claims that arose in this judicial district, for

  which the parties’ respective, alleged obligations arose.

                                 GENERAL ALLEGATIONS

         10.    On or about September 10, 2019, R.W., a minor, by and through his

  guardian and next friend, Tina Satch (“Plaintiffs”), brought an action against Bristlecone,

  Ms. Sherrier and Ms. Caldwell in the Park County District Court of Colorado, entitled

  R.W., a minor, individually and by and through his guardian and next friend, Tina Satch

  v. Bristlecone Montessori School, et al., court file number 2019CV030064 (“Underlying

  Action”). Plaintiffs filed a First Amended Complaint (“FAC”) in the Underlying Action

                                                 3
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 4 of 18




  on or about March 9, 2020. The FAC filed in the Underlying Action is incorporated here

  by reference as though fully set forth at length, not for the truth of the allegations therein,

  but as a basis for bringing this Complaint.

         11.    In the Underlying Action, Plaintiffs allege that R.W. attended Bristlecone,

  and that from September to December 2018, another child (S.O.) that also attended

  Bristlecone repeatedly bullied, sexually abused and assaulted R.W. while school was in

  session.

         12.    In the Underlying Action, Plaintiffs allege that these alleged acts included

  incidents in which S.O. allegedly kicked and punched R.W. on various parts of his body,

  including his penis and testicles; grabbed R.W. and pressed his face against metal

  playground equipment until his nose bled; pushed R.W. to the ground several times and

  not let him up; and trapped R.W. in a wooden log storage box.

         13.    In the Underlying Action, it is alleged that S.O. twisted R.W.’s arm and

  threatened to break it if R.W. did not join a secret privates club; showed R.W.

  pornographic material; and locked R.W. in a bathroom and sexually assaulted him.

         14.    Plaintiffs also allege in the Underlying Action that they reported the

  incidents to representatives of Bristlecone, including its Director Ms. Sherrier and its

  Assistant Director Ms. Caldwell, but that defendants failed to investigate the complaints

  of R.W.’s alleged assaults or protect him from further assaults and otherwise failed, in

  general, to adequately supervise or monitor S.O. and other students, particularly in light

  of R.W.’s complaints.



                                                4
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 5 of 18




           15.   Plaintiffs seek damages for the physical, psychological and emotional

  injuries R.W. allegedly suffered and for which he has been seeking treatment.

           16.   Bristlecone and Ms. Caldwell tendered the Underlying Action to Colony,

  seeking payment of defense and indemnity costs allegedly incurred or to be incurred with

  respect to the Underlying Action.

           17.   Ms. Sherrier has not yet been served with the Underlying Action.

           18.   Colony issued to Bristlecone Commercial Package Policy number 101 PKG

  0059653-02, which was in effect from July 27, 2018 to July 27, 2019 (“Policy”).

           19.   Colony agreed to provide a defense to Bristlecone and Caldwell in the

  Underlying Action under the Policy, subject to a full reservation of Colony’s rights.

           20.   Colony contends that if it owes any indemnity obligations under the Policy,

  those indemnity obligations are limited by Endorsements U233-0511 and U013-0511,

  below.

           21.   The insuring agreement for Coverage A under the general liability coverage

  provides in relevant part as follows:

                 1.    Insuring Agreement

                       a.     We will pay those sums that the insured becomes
                              legally obligated to pay as damages because of "bodily
                              injury" or "property damage" to which this insurance
                              applies. We will have the right and duty to defend the
                              insured against any "suit" seeking those damages.
                              However, we will have no duty to defend the insured
                              against any "suit" seeking damages for "bodily injury"
                              or "property damage" to which this insurance does not
                              apply. We may, at our discretion, investigate any
                              "occurrence" and settle any claim or "suit" that may
                              result. But:

                                               5
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 6 of 18




                      ***

        22.    Pursuant to Endorsement U036-0914, the following is added to the insuring

  agreement:

               We will pay those sums that the insured becomes legally obligated to
               pay as damages because of "bodily injury" or "property damage"
               resulting from the rendering of or failure to render services in
               connection with the operation of the insured's business as a daycare
               service provider.

        23.    The insuring agreement in ISO CG 00 01 04 13 continues:

               b.     This insurance applies to "bodily injury" and "property
                      damage" only if:

                      (1)    The "bodily injury" or "property damage" is caused by
                             an "occurrence" that takes place in the "coverage
                             territory";

                      (2)    The "bodily injury" or "property damage" occurs
                             during the policy period; and

                      (3)    Prior to the policy period, no insured listed under
                             Paragraph 1. of Section II —Who Is An Insured and no
                             "employee" authorized by you to give or receive notice
                             of an "occurrence" or claim, knew that the "bodily
                             injury" or "property damage" had occurred, in whole
                             or in part. If such a listed insured or authorized
                             "employee" knew, prior to the policy period, that the
                             "bodily injury" or "property damage" occurred, then
                             any continuation, change or resumption of such
                             "bodily injury" or "property damage" during or after
                             the policy period will be deemed to have been known
                             prior to the policy period.

        24.    The Policy defines the term “bodily injury” as bodily injury, sickness or

  disease sustained by a person, including death resulting from any of these at any time.”



                                              6
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 7 of 18




         25.     Moreover, an “occurrence” is defined in the Policy as “an accident,

  including continuous or repeated exposure to substantially the same general harmful

  conditions.”

         26.     Coverage Part A of the general liability coverage part includes the

  following exclusion:

                 This insurance does not apply to:

                 a.      Expected or Intended Injury

                         "Bodily injury" or "property damage" expected or intended
                         from the standpoint of the insured. This exclusion does not
                         apply to "bodily injury" resulting from the use of reasonable
                         force to protect persons or property.

         27.     Coverage Part A of the general liability coverage part includes the

  following exclusion:

                 This insurance does not apply to:

                 o.      Personal And Advertising Injury

                         "Bodily injury" arising out of "personal and advertising injury".

         28.     The insuring agreement for Coverage B under the general liability coverage

  part provides in relevant part as follows:

                 1.      Insuring Agreement

                       a.      We will pay those sums that the insured becomes
                               legally obligated to pay as damages because of
                               “personal and advertising injury” to which this
                               insurance applies. We will have the right and duty to
                               defend the insured against any “suit” seeking those
                               damages. However, we will have no duty to defend the
                               insured against any “suit” seeking damages for


                                                 7
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 8 of 18




                               “personal and advertising injury” to which this
                               insurance does not apply….

        29.     Coverage Part B defines a “personal and advertising injury” in relevant part

  as follows:

                [I]njury, including consequential “bodily injury” arising out of one
                or more of the following offenses:

                a.       False arrest, detention or imprisonment;

                ***

        30.     Coverage Part B of the general liability coverage part includes the

  following exclusion:

                This insurance does not apply to:

                a.       Knowing Violation of Right of Another

                         “Personal and advertising injury” caused by or at the direction
                         of the insured with the knowledge that the act would violate
                         the rights of another and would inflict “personal and
                         advertising injury”.

        31.     Coverage Part B of the general liability coverage part includes the

  following exclusion:

                This insurance does not apply to:

                d.       Criminal Acts

                         “Personal and advertising injury” arising out of a criminal act
                         committed by or at the direction of the insured.

        32.     Coverage Part B of the general liability coverage part includes the

  following exclusion:

                This insurance does not apply to:

                                                8
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 9 of 18




               f.    Breach Of Contract

                     "Personal and advertising injury" arising out of a breach of
                     contract, except an implied contract to use another's
                     advertising idea in your "advertisement".

        33.    The Policy defines who qualifies as an insured, as follows:

               SECTION II – WHO IS AN INSURED

               1.    If you are designated in the Declarations as:

               ***

                     d.     An organization other than a partnership, joint venture
                            or limited liability company, you are an insured.
                            Your “executive officers” and directors are insureds,
                            but only with respect to their duties as your officers or
                            directors. * * *

                     ***

        34.    The Policy defines an “executive officer” as “a person holding any of the

  officer positions created by your charter, constitution, bylaws or any other similar

  governing document.”

        35.    The Policy continues:

               2.     Each of the following is also an insured:

                     a.     Your * * * “employees” other than your “executive
                            officers,” * * * but only for acts within the scope of
                            their employment by you while performing duties
                            related to the conduct of your business. * * *

        36.    Pursuant to Endorsement U036-0914, the following was added to

  Paragraph 2. of Who Is An Insured:




                                             9
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 10 of 18




                 However, your “employees” are insured with respect to their
                 providing or failing to provide services as a day care worker in
                 connection with your business.

          37.    Pursuant to Endorsement U013-0511, the Policy includes a Sexual Abuse

   or Molestation Coverage Limitation to both Coverage A and Coverage B of the general

   liability coverage part, as follows:

                 Sexual Abuse or Molestation – Employees, Volunteers or
                 Temporary Workers

                 This insurance does not apply to:
                 (1)    “Bodily injury”, “property damage” or “personal and
                        advertising injury” arising out of the actual or threatened
                        sexual abuse or molestation:

                        (a)     by anyone of any “employee”, “volunteer worker” or
                                “temporary worker”; or

                        (b)     of any person by any cleric, elder or officer of any
                                religious institution that owns, operates or directs the
                                operation of the insured.

          38.    Also pursuant to Endorsement U013-0511, the Limits of Insurance under

   Coverage A and Coverage B of the general liability coverage part are modified as

   follows:

                 The most we will pay under SECTION I – COVERAGES,
                 COVERAGE A BODILY INJURY AND PROPERTY
                 DAMAGE LIABILITY, and COVERAGE B PERSONAL AND
                 ADVERTISING INJURY LIABILITY for claims and/or “suits”
                 made against you resulting from actual or threatened sexual abuse or
                 molestation by anyone of any person while in the care, custody or
                 control of the Named Insured, is shown below for this coverage:

                 $25,000 Each Claim / $50,000 Aggregate

                 The Each Claim Limit is the most we will pay as damages because
                 of sexual abuse or molestation sustained and expenses incurred in

                                                10
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 11 of 18




                the defense and adjustment of claims and/or “suits asserted in any
                one claim and/or “suit”. All claims for damages made by one of
                more persons because of any one act or series of acts of sexual abuse
                or molestation shall be deemed to be one claim.

                The Aggregate Limit is the most, subject to the Each Claim Limit,
                we will pay as damages because of such claims and/or “suits”
                regardless of how many persons assert such claims and/or “suits”.

                The Each Claim and Aggregate Limits described above are the most
                we will pay regardless of the number of insureds. These Limits of
                Insurance are subject to and not in addition to the General Aggregate
                Limit shown in the Declarations of the policy. Payments under these
                Limits of Insurance are part of and erode the policy General
                Aggregate Limit of Insurance shown in the Declarations.

         C.     For the purposes of the Limits of Insurance provided under this
                endorsement, the following applies:

                For any coverage for actual or threatened sexual abuse or
                molestation that may also be provided under an “Assault”, “Battery”
                or “Assault and Battery” Coverage Sub-Limited Endorsement made
                a part of this policy, such coverage will be limited to the highest
                limit applicable. This single highest limit will be the most we will
                pay for any one claim for any covered actual or threatened sexual
                abuse or molestation.

         39.    Pursuant to Endorsement U233-0511, the Policy includes an Assault,

   Battery or Assault and Battery Coverage Limitation Including Expenses to both Coverage

   A and Coverage B of the general liability coverage part, as follows:

         A.     SECTION III — LIMITS OF INSURANCE is amended to
                include the following:

                The most we will pay under SECTION I —COVERAGES,
                COVERAGE A BODILY INJURY AND PROPERTY
                DAMAGE LIABILITY, and COVERAGE B PERSONAL AND
                ADVERTISING INJURY LIABILITY for claims and/or "suits"
                made against you, any insured, any person, any entity or by any
                means whatsoever resulting from:


                                              11
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 12 of 18




              a.    "Assault", "Battery" or "Assault and Battery" caused,
                    directly or indirectly, by you, any insured, any person, any
                    entity or by any means whatsoever;

              b.    the failure to suppress or prevent "Assault", "Battery" or
                    "Assault and Battery" by you, any insured, any person, any
                    entity or by any means whatsoever;

              c.    the failure to provide an environment safe from "Assault",
                    "Battery" or "Assault and Battery";

              d.    the failure to warn of the dangers of the environment which
                    could contribute to "Assault", "Battery" or "Assault and
                    Battery";

              e.    "Assault", "Battery" or "Assault and Battery" resulting from
                    the negligent employment, investigation, hiring, supervision,
                    training or retention of any person;

              f.    the use of any force to protect persons or property whether or
                    not the "bodily injury", "property damage" or "personal and
                    advertising injury" was intended from the standpoint of you,
                    any insured or any person or committed by or at the direction
                    of you, any insured or any person;

              g.    the failure to render or secure medical treatment or care
                    necessitated by any "Assault", "Battery" or "Assault and
                    Battery"; or

              h.    death, including allegations of wrongful death, resulting
                    from items a. through g. listed above.

              and to which this insurance applies is shown below for this
              coverage:

              Each Occurrence Limit     $25,000
              Aggregate Limit           $50,000

              The Each Occurrence Limit is the most we will pay as damages
              because of "bodily injury", "property damage" or "personal and
              advertising injury" sustained and expenses incurred in the defense
              and adjustment of claims and/or "suits" asserted in any one claim
              and/or "suit". All claims for damages made by one or more persons

                                           12
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 13 of 18




              because of any one act or series of acts of "Assault", "Battery" or
              "Assault and Battery" shall be deemed to be one claim.

              The Aggregate Limit is the most, subject to the Each Occurrence
              Limit, we will pay as damages because of "bodily injury", "property
              damage" or "personal and advertising injury" sustained and
              expenses incurred in the defense and adjustment of claims and/or
              "suits" regardless of how many persons assert claims or "suits"
              against you, any insured or any person.

              The Each Occurrence and Aggregate Limits described above are the
              most we will pay regardless of the number of insureds. These
              Limits of Insurance are subject to and not in addition to the General
              Aggregate Limit shown in the Declarations of the policy. Payments
              under these Limits of Insurance are part of and erode the policy
              General Aggregate Limit of Insurance shown in the Declarations.

        B.    For the purposes of the Limits of Insurance provided under this
              endorsement:

              1.    any actual or threatened "Assault", "Battery" or "Assault and
                    Battery" that is included under this endorsement shall not be
                    considered to fall within the definition of "Assault",
                    "Battery" or "Assault and Battery" found in any Sexual
                    Abuse or Molestation Exclusion that may be a part of this
                    policy; or

              2.    for any coverage for actual or threatened "Assault",
                    "Battery" or "Assault and Battery" that may also be
                    considered as covered under a Sexual Abuse or Molestation
                    Limitation Endorsement made a part of this policy, such
                    coverage will be limited to the highest limit applicable. This
                    single highest limit will be the most we will pay for any one
                    claim for any covered actual or threatened "Assault",
                    "Battery" or "Assault and Battery".

        40.   The Endorsement defines the term “assault” as follows:

              a.    an intentional or unintentional act, including but not limited
                    to sexual abuse, sexual assault, intimidation, sexual
                    harassment, verbal abuse, or any threatened harmful or
                    offensive contact between two or more persons creating an


                                            13
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 14 of 18




                         apprehension in another of immediate harmful or offensive
                         contact; or

                   b.    an attempt to commit a "Battery".

             41.   Moreover, the Endorsement defines a "battery" as “an intentional or

   unintentional act, including but not limited to sexual abuse, sexual battery, sexual

   molestation, or any actual harmful or offensive contact between two or more persons

   which brings about harmful or offensive contact to another or anything connected to

   another. Finally, the term "Assault and Battery" is defined in the Endorsement as “the

   combination of an ‘assault’ and a ‘Battery’.

             42.   Colony offered the Policy’s sublimit to Plaintiffs in the Underlying Action

   on November 15, 2019, less any applicable fees and costs.            Plaintiffs rejected the

   settlement offer, however, and litigation proceeded, with the accompanying expenditure

   of additional defense fees and costs.

                            COUNT I – DECLARATORY RELIEF

             43.   Colony repeats and re-alleges paragraphs 1 through 42 as if fully set forth

   herein.

             44.   An actual and present controversy exists between Colony on the one hand,

   and Defendants on the other hand, and each of them, with respect to the terms,

   conditions, and/or exclusions of the Policy that Colony issued to Bristlecone.

             45.   In particular, Colony contends that it has no obligation under the Policy to

   indemnify any judgment or settlement reached in the Underlying Action, for the

   following reasons:


                                                  14
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 15 of 18




              a.    Plaintiffs’ alleged injuries do not constitute “bodily injury” as

                    defined in Coverage Part A of the Policy.

              b.    The acts and/or omissions for which Plaintiffs seek to hold

                    Bristlecone, Ms. Caldwell and Ms. Sherrier liable do not constitute

                    an “occurrence” as defined in Coverage Part A of the Policy.

              c.    The damages sought in the Underlying Action are barred from

                    coverage pursuant to Exclusion a. of Coverage Part A because they

                    were expected or intended from the standpoint of Bristlecone, Ms.

                    Caldwell and/or Ms. Sherrier.

              d.    Any alleged bodily injuries arising out of “personal or advertising

                    injury” as defined in the Policy are barred from coverage pursuant to

                    Exclusion o. of Coverage Part A.

              e.    The damages alleged in the Underlying Action do not constitute a

                    “personal or advertising injury” as defined in Coverage Part B of the

                    Policy.

              f.    To the extent any “personal and advertising injuries” are alleged in

                    the Underlying Action, they were caused by or at the direction of

                    Bristlecone, Ms. Sherrier and/or Ms. Caldwell with knowledge that

                    the act would violate the rights of Plaintiffs and are thus barred from

                    coverage under the Policy pursuant to exclusion a. of Coverage Part

                    B.



                                           15
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 16 of 18




              g.    To the extent that any “personal or advertising injuries” are alleged

                    in the Underlying Action, they arose out of a criminal act to which

                    Bristlecone, Ms. Sherrier and/or Ms. Caldwell could be held liable

                    and are thus barred from coverage under the Policy pursuant to

                    Exclusion d. of Coverage Part B.

              h.    To the extent any “personal or advertising injuries” are alleged in the

                    Underlying Action, they arose out of breaches of contract and are

                    thus barred from coverage under the Policy pursuant to Exclusion f.

                    of Coverage Part B.

              i.    The Sexual Abuse or Molestation Exclusion in the Policy applies

                    because the injuries alleged in the Underlying Action arose out of

                    the actual or threatened sexual abuse or molestation, thus, to the

                    extent any coverage is available under the Policy for the damages

                    alleged in the Underlying Action, it is the limited coverage provided

                    under Endorsement U013-0511 or U233-0511.

              j.    The damages sought in the Underlying Action relate to Plaintiffs’

                    alleged injuries from the actual or threatened sexual abuse or

                    molestation while in the care, custody or control of Bristlecone, thus

                    they fall within the “burning” sublimit provided under Endorsement

                    U013-0511, which is the only and highest limit of insurance that will

                    apply to all damages sought in the Underlying Action, and cannot be

                    stacked with the sublimit provided in Endorsement U233-0511.

                                           16
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 17 of 18




                 k.     Alternatively, the damages sought in the Underlying Action

                        constitute an “assault,” “battery,” and/or “assault and battery” as

                        defined in Endorsement U233-0511, thus they fall within the

                        “burning” sublimit of that Endorsement, which is the only and

                        highest limit of insurance that will apply to all damages sought in the

                        Underlying Action, and cannot be stacked with the sublimit provided

                        in Endorsement U013-0511.

                 l.     Ms. Sherrier and Ms. Caldwell do not qualify as an “insured” under

                        the Policy because they are not “executive officers” of Bristlecone.

                 m.     Ms. Sherrier or Ms. Caldwell do not qualify as an “insured” as

                        defined in the Policy with respect to any liability they incur in their

                        personal capacities, or for their actions or inactions that were not

                        within their duties related to Bristlecone’s business.

          46.    Colony is informed and believes, and based upon such information and

   belief alleges, that Defendants contend to the contrary.

          47.    Colony requests that this that this Court declare that Colony has no duty

   under the Policy to indemnify any judgment or settlement reached in the Underlying

   Action, for the reasons set forth above.

          48.    A judicial determination and declaration of the rights and obligations of the

   parties is necessary and appropriate at this time because no adequate or speedy remedy at

   law exists for the resolution of this controversy.



                                                17
Case 1:20-cv-01269-CMA-STV Document 1 Filed 05/06/20 USDC Colorado Page 18 of 18




                                    PRAYER FOR RELIEF

            WHEREFORE, plaintiff Colony Insurance Company prays for judgment against

   defendants Bristlecone Montessori School; Ruthann Sherrier; Jessica Terrizzi Caldwell;

   and Does 1-10, and each of them, on all causes of action as follows:

            1.   That Colony be entitled to declaratory relief that it has no obligation to

   indemnify any judgment or settlement reached in the Underlying Action under Coverage

   A or Coverage B of the Policy;

            2.    In the alternative, to the extent that Colony has any duty to indemnify any

   settlement or judgment reached in the Underlying Action, that any such indemnity

   obligation is limited to the sublimit of $25,000.00 pursuant to either Endorsement U013-

   0511 or U233-0511, subject to any costs and/or expenses, and which cannot be stacked.

            3.   For costs of suit herein; and

            4.   For such other and further relief as just and proper.

   Dated:        May 6, 2020

                                             Respectfully submitted,

                                             /s/ Jay R. Graif
                                             Jay R. Graif
                                             Jennifer C. Kalvestran
                                             GUST ROSENFELD, P.L.C.
                                             1624 Market St.
                                             Suite 202
                                             Denver, CO 80202
                                             Telephone: 303.648.4042
                                             Facsimile: 602.254.4878
                                             Email:        jgraif@gustlaw.com
                                                           jkalvestran@gustlaw.com

                                             Attorneys for Colony Insurance Company

                                                 18
